Title: To George Washington from the Executive Committee of the Continental Congress, 31 December 1776
From: Executive Committee of the Continental Congress
To: Washington, George



sir
Philada Decembr 31st 1776

We have the honor to enclose herein sundry resolves of Congress just received from Baltimore by express, we have barely taken time to read them over and finding them so important we wou’d not delay the express one moment, we find by these resolves your Excellencys hands will be Strengthened with very ample Powers & a new reformation of the army seems to have its origin therein, happy it is for this Country that the General of their Forces can safely be entrusted with the most unlimited Power & neither personal security, liberty or Property be in the least degree endangered thereby, We shall loose no Time in executing the matters assigned us by these resolves & are most truly Your Excellencys obt Servts

Robt Morris
Geo. Clymer
Geo. Walton

